IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Nomination Petition of                 :
Joseph Vodvarka as a Candidate of the         :
Democratic Party for the United States        : No. 126 M.D. 2016
Senate in the Primary Election of             :
April 26, 2016                                :
                                              :
Petition of: Joseph A. Sestak, Jr.            :


                               AMENDING ORDER

             AND NOW, this 31st day of March, 2016, the second sentence of the
first full paragraph of my dissenting opinion in the above-matter, filed March 30,
2016, is amended to reflect the following correction:

             Unlike the Majority, I would conclude that a discrepancy
             between an elector’s listed address on a nomination
             petition and the address indicated in the voter registration
             record is an amendable defect when: (1) the elector’s
             signature on the nomination petition matches that of
             his/her registration card; (2) the elector is a registered
             voter affiliated with the political party of the candidate;
             and (3) the address listed on the nomination petition is
             within the same county and/or political district of the
             candidate.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge